Citation Nr: 1030907	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral 
hearing loss prior to February 6, 2010.

2. Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from February 6, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972 
and from August 1973 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable evaluation. 
The Veteran disagreed with the initial rating assigned, and this 
appeal ensued.

On July 2009, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.  A transcript of that hearing is also of record.

This claim was remanded by the Board in October 2009 for 
additional development.  In a March 2010 rating action, the RO 
increased the evaluation for bilateral hearing loss from 0 
percent to 10 percent, effective February 6, 2010.  A claimant is 
presumed to be seeking the highest rating available under law.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of a higher evaluation for the bilateral hearing loss remains in 
appellate status.

A claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here, remains an 
"original claim" and is not a new claim for increase.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the evidence of record 
during the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  VA has established a staged rating in this 
case with regard to hearing loss, and the Board will consider 
both periods.


FINDINGS OF FACT

1.  In November 2006, audiometric testing revealed a puretone 
average of 58.75 decibels with a speech recognition score of 92 
percent in the right ear (level II); and a puretone average of 
63.75 decibels with a speech recognition score of 92 percent in 
the left ear (level II).

2.  In February 2010, audiometric testing revealed a puretone 
average of 61.25 with speech recognition ability too unreliable 
to score in the right ear (level IV), and a puretone average of 
63.75 with a speech recognition ability too unreliable to score 
in the left ear (level V).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss prior to February 6, 2010, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from February 6, 2010, have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of letter 
dated in August 2006 from the RO to the Veteran, which was issued 
prior to the RO decision in December 2006.  The Veteran's claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based 
on the foregoing, no further development is required with respect 
to the duty to notify.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his hearing loss claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a proper 
disposition of the issue decided herein.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

The Board is unaware of any outstanding evidence or information 
that has not already been requested. Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record. The Veteran has been afforded examinations on the issue 
decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in November 
2006 and February 2010.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, and 
provided findings necessary to apply the rating criteria.  
Therefore, these examinations are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

During the course of the appeal, in Martinak v. Nicholson, 21 
Vet. App. 447 (2007) the United States Court of Appeals for 
Veterans Claims (Court) held that in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  Id. at 455.

In this case, the 2006 examination report noted problems with 
watching television, talking on the telephone and hearing when 
other people are talking with respect to particular complaints 
the Veteran had as to the effect of his hearing loss on his daily 
activities and occupation.  The 2010 examination noted that the 
Veteran reported having trouble hearing on the phone during work 
calls and coworkers making fun of him at times because he cannot 
hear them.  However, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Neither the Veteran nor his 
representative have alleged any prejudice caused by a deficiency 
in the examinations here.  

Therefore, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss are 
adequately addressed by the entirety of the record.  For these 
reasons, an additional VA examination is not necessary in this 
case in order to adjudicate his claim for a higher evaluation of 
bilateral hearing loss.

The 2009 Board remand requested that recent VA treatment records 
be developed and that the Veteran be scheduled for another 
audiological evaluation.  Recent VA treatment records have been 
associated with the claims folder and the 2010 VA audiological 
evaluation thoroughly addressed the current severity of the 
service-connected hearing loss.  For these reasons, the Board 
finds there was substantial compliance with its remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial compliance with the terms of the 
Board's remand would be required, not strict compliance).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims files shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Factual Background

The Veteran's claim for service connection for hearing loss (VA 
Form 21-526) was received in July 2006.  He was afforded a VA 
compensation examination in November 2006.  The Veteran indicated 
in a statement dated June 2007 and during his July 2009 
videoconference hearing that he had progressive hearing loss in 
both ears.  

At a November 2006 VA audiological examination, the examiner 
noted normal hearing at separation from service in 1971.  The 
Veteran had a second enlistment from 1973 to 1979 with additional 
reserve duty until 1984.  

The Veteran filed the present claim in 2006.  He has provided 
private audiometric evaluations dated from 2004 to 2006 which 
show diagnoses of bilateral hearing loss.  

The November 2006 VA audiological examination revealed that pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
35
50
70
80
LEFT
35
40
75
70
70

Average pure tone thresholds, in decibels (dB), were 58.75 dB for 
the right ear and 63.75 dB for the left ear.  Speech audiometry 
revealed speech recognition ability was 92 percent in the right 
ear and 92 percent in the left ear.  It was noted that the 
Veteran had mild to moderately severe sensorineural hearing loss 
bilaterally.  The examiner opined that the Veteran's hearing loss 
was due to noise exposure in service.

By rating action in December 2006 service connection was granted 
for a bilateral hearing loss disorder and a noncompensable rating 
was assigned.  

At a May 2007 VA clinical visit and audiological evaluation for 
hearing aids revealed pure tone thresholds, in decibels as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
50
65
70
LEFT
25
40
70

65

Speech audiometry revealed speech recognition ability was 100 
percent in the right ear and 92 percent in the left ear.  In 
other words, compared to the 2006 examination results, most 
findings were the same or better.

At a February 2010 VA audiological examination, the examiner 
noted that the May 2007 VA examination resulted in the issuance 
of hearing aids to the Veteran.  Pure tone thresholds, in 
decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
35
70
70
70
LEFT
30
40
70
70
75

Average pure tone thresholds, in decibels (dB), were 61.25 dB for 
the right ear and 63.75 dB for the left ear.  Speech audiometry 
revealed speech recognition ability was too unreliable to score.  
The examiner noted that word recognition scores were unreliable 
due to difference in spoken language.  The Veteran's response to 
words was unintelligible to the examiner.

II.   Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

A disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 
49, 55 (1990).

The present appeal involves the Veteran's claim that the severity 
of his hearing loss warrants a higher disability rating.  The 
Veteran's hearing loss has been rated under the provisions of 
Diagnostic Code 6100.  In evaluating hearing impairment, 
disability ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are conducted. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
in both ears. 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral. 38 C.F.R. § 
4.86(b).  Finally, when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties inconsistent speech discrimination scores, 
etc, Table VIA will be used.  

A.  Entitlement a compensable evaluation from July 24, 2006, to 
February 5, 2010

The Board has reviewed the audiometry results from examinations 
during the period from July 24, 2006, to February 5, 2010.  After 
a review of the evidence, the Board finds that the criteria for 
an initial compensable rating for the Veteran's service-connected 
bilateral hearing loss are not met from July 24, 2006, to 
February 5, 2010.

Significantly, a VA Audiological evaluation in November 2006 
shows a right ear puretone decibel average of 58.75 dB with 
speech recognition of 92 percent; he had a left ear average 
puretone decibel loss of 63.75 dB with speech recognition of 92 
percent.  These findings correspond to a numeric designation of 
Level II hearing bilaterally.  38 C.F.R. § 4.87, Table VI.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The results from the May 2007 VA hearing aid evaluation revealed 
similar pure tone thresholds, in decibels and speech audiometry 
recognition ability of 100 percent in the right ear and 92 
percent in the left ear.  The findings are consistent with the 
prior rating of 0 percent under Diagnostic Code 6100.

Additionally, because the Veteran's pure tone thresholds at each 
of the relevant frequencies on the evaluation have not all been 
55 decibels or more, or less than 30 decibels at 1000 Hertz and 
70 decibels or more at 2000 Hertz, he does not meet the criteria 
for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 
4.86(b).

In sum, a review of all audiometric examinations of record from 
July 24, 2006, to February 5, 2010, reveals no basis for award of 
a compensable rating.

B.  Entitlement to a higher rating from February 6, 2010

The Veteran has claimed a higher evaluation for his bilateral 
hearing loss.  However, the evidence of record has failed to show 
an increase in the Veteran's hearing loss, such as would warrant 
a disability rating in excess of the 10 percent assigned from 
February 6, 2010.

The most recent VA Audiological evaluation on February 6, 2010 
revealed puretone averages of 61.25 decibels in the right ear and 
63.75 decibels in the left ear.  The examiner noted that speech 
audiometry revealed speech recognition ability which was 
unreliable due to difference in spoken language.  The Veteran's 
response of words was unintelligible to the examiner.

Applying the results of this examination to Table VIA yields a 
Roman numeral value of Level IV for the right ear and Level V for 
the left ear.  Applying these values to Table VII, the Board 
finds that the Veteran's hearing loss warrants a 10 percent 
rating.  No other medical records contain the puretone threshold 
average and speech discrimination percentage scores needed to 
determine the level of hearing loss according to VA regulation 
after February 6, 2010.

Thus, the Board finds that the preponderance of the evidence is 
against the claim of entitlement to a rating in excess of 10 
percent for bilateral hearing loss since February 6, 2010. 38 
C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his hearing loss.  However, as was 
explained above, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometry 
results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the Veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final matter, the Board has considered whether the Veteran's 
bilateral hearing loss disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b) (1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, 
nothing in this record established frequent periods of 
hospitalization and nothing establishes marked interference with 
employment.  

While the 2010 VA examiner noted that the Veteran reported 
setting his radio and television at inordinately loud levels, has 
trouble understanding conversation level speech, and commonly 
mistakes one word for another, the examiner concluded that the 
Veteran's hearing alone "should not be a barrier to a wide range 
of employment settings."  While noting that the hearing loss 
would cause some problems in certain vocations, like jobs that 
required very noisy environments, required a lot of non face-to-
face communication, or required a great deal of attention to high 
pitched sounds (such as monitoring medical equipment), the 
examiner noted that individuals with the Veteran's level or 
hearing loss functioned well in many occupational settings.  As 
the Veteran testified that he does trainings for a local school 
board (see 2009 hearing transcript at 4-5), which does not appear 
to fall into the type of possibly problematic employment noted by 
the 2010 examiner, the Board finds that referral for an extra-
schedular rating is not warranted under 38 C.F.R. § 3.321(b).

Rather, his manifestations fit within the schedular rating 
criteria.  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's bilateral hearing loss-he 
has loss of acuity as contemplated by the schedule.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria contemplate the Veteran's disability and 
symptomatology, and provide for higher evaluations for greater 
loss of acuity.  Thus, his disability picture is taken into 
account by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has not asserted that he is 
unable to work solely due to his service-connected hearing loss.

Based on the foregoing, the claim for a compensable evaluation 
for a bilateral hearing loss prior to February 6, 2010 and a 
rating in excess of 10 percent on and after February 6, 2010 must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An initial compensable rating for bilateral hearing loss from 
July 24, 2006, to February 5, 2010 is denied.

A rating in excess of 10 percent for bilateral hearing loss from 
February 6, 2010, is denied.




____________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


